320 S.W.3d 211 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Alfred L. JONES, Defendant/Appellant.
No. ED 92755.
Missouri Court of Appeals, Eastern District, Division Two.
September 7, 2010.
Scott Thompson, St. Louis, MO, for appellant.
*212 Chris Koster, Attorney General, Robert J. Bartholomew, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant, Alfred L. Jones, appeals from the judgment entered upon a jury verdict finding him guilty of two counts of first-degree child molestation, in violation of section 566.067 RSMo (2000), and attempted first-degree child molestation, in violation of sections 564.011 and 566.067 RSMo (2000). The trial court found defendant to be a prior offender and sentenced him to ten years imprisonment on each of the first-degree child molestation counts, to be served consecutively, and five years imprisonment on the attempted first-degree child molestation count, to be served concurrently with the other sentences.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).